Citation Nr: 0902320	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
T12 anterior compression fracture, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to November 
1994.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In November 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1. The veteran's lumbar spine disability is not manifested by 
a severe limitation of motion of the lumbar spine with 
symptoms such as a severe listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending, a loss of lateral motion, or 
narrowing or irregularity of the joint space; additionally, 
the disability is not manifested by flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

2.  At worst, the veteran manifests Level IV hearing in his 
right ear and Level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (regulations 
effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2007).
2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of December 1995 granted service connection for the 
veteran's bilateral hearing loss and back disability, and 
assigned noncompensable and 20 percent evaluations, 
respectively.  The veteran subsequently filed a claim for an 
increased rating for these disabilities in September 2003.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

With regard to the veteran's bilateral hearing loss, the 
Board notes that in an August 2008 rating decision, the 
evaluation was increased to 10 percent, effective from the 
date of his September 2003 claim.  Accordingly, the issues at 
bar currently are whether the veteran is entitled to a rating 
in excess of 10 percent for bilateral hearing loss, and in 
excess of 20 percent for his lumbar spine disability.

A.	Lumbar Spine Disability
The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

The veteran's claim for an increased rating for his back 
disability was received on September 15, 2003.  As such, both 
the current version of the rating schedule, effective 
September 26, 2003, and the prior version of the rating 
schedule, effective September 23, 2002, apply to the 
veteran's claim.  However, the evidence does not reveal that 
the veteran is entitled to a rating in excess of this under 
either version of the rating schedule.  

The veteran's back disability has been rated under DC 5295, 
the diagnostic code for lumbosacral strain.  Taking the 
former version of the rating schedule first, a higher rating 
of 40 percent is warranted only where the lumbosacral strain 
can be characterized as "severe,"  with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, a narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
evidence here does not support such a rating.  

At a VA examination of July 2008, flexion was to 85 degrees, 
extension was to 40 degrees, left and right lateral flexion 
were to 40 degrees, and left and right lateral rotation were 
to 70 degrees.  At a VA examination of October 2003, flexion 
was to 90 degrees, extension was to 0 degrees, and left and 
right lateral flexion were to 30 degrees.  The Board does not 
find this evidence constitutes a marked limitation of forward 
bending, or a loss of lateral motion.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. 38 C.F.R. 
§ 4.71, Note 2, Plate V.  There is also no evidence of any 
listing of the spine, a positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  For all of these 
reasons, a higher rating is not warranted under DC 5295 under 
the old version of the rating schedule.  

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 pertains to vertebral fractures.  Here, the veteran has 
been diagnosed with an old anterior compression fracture of 
T12.  The next higher rating of 60 percent under this code 
requires evidence of abnormal mobility that necessitates a 
neck brace.  At the July 2008 VA examination the examiner 
specifically found that no brace was required for the 
veteran's back disability.  The remainder of the medical 
record, including the October 2003 VA examination, makes no 
mention of the requirement of a neck brace.  Additionally, an 
annotation to this diagnostic code states that an additional 
10 percent may be warranted if there is demonstrable 
deformity of the vertebral body.  Here, the Board can point 
to no objective evidence of a demonstrable deformity of the 
vertebral body.  The July 2008 examiner, for example, while 
noting the existence of the veteran's old compression 
fracture, characterized his x-ray as "unremarkable."  For 
these reasons, a higher rating is not warranted under DC 
5285.

Diagnostic Code 5286 does not apply to the veteran's claim 
because the measurements of the veteran's range of motion 
listed above do not support the existence of ankylosis of the 
entire spine.  As noted, normal forward flexion of the 
thoracolumbar spine is to 90 degrees, extension is to 30 
degrees, left and right lateral flexion are to 30 degrees, 
and left and right lateral rotation are to 30 degrees.  See, 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).   With the exception of 
extension at the October 2003 VA examination, the remaining 
range of motion parameters listed above were normal or nearly 
so.  Diagnostic codes 5287-5288 do not apply because they 
pertain to portions of the spine not currently on appeal.  
Diagnostic code 5289 does not apply because, again, the 
measurements of the veteran's range of motion do not support 
the existence of ankylosis of the lumbar spine.  Diagnostic 
codes 5290-5291 pertain to portions of the spine not 
currently on appeal.  

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe."  
This is not the case here.  As noted above, normal forward 
flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
are to 30 degrees, and left and right lateral rotation are to 
30 degrees.  See, 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  Given the 
essentially normal ranges of motion documented at the July 
2008 and October 2003 VA examinations, the veteran's back 
disability cannot be characterized as "severe," and DC 5292 
cannot provide the basis for an increase.   

Diagnostic code 5293, the code for intervertebral disc 
syndrome, does not apply because there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
July 2008 examiner specifically found there has been no 
physician-directed bed rest.  Diagnostic code 5293 
additionally allows for separate neurological ratings, but 
the evidence here is insufficient as to any neurological 
abnormalities associated with the veteran's back disability.  
While the October 2003 VA examiner found evidence of 
"symptoms of radiculopathy," the examination conducted was 
a musculoskeletal examination, not a neurological one.  
Moreover, in the years that passed since that examination, 
there has been no objective evidence of neurological 
symptomatology documented in the treatment records.  The July 
2008 VA examiner found normal strength, normal sensation, and 
no atrophy.  No neurological symptomatology was noted by the 
examiner.  As such, DC 5293 also cannot provide the basis for 
an increased rating.  

As for the remaining diagnostic code under the old version of 
the rating schedule, DC 5294, the Board finds this code is 
not raised by the medical evidence.  Accordingly, it has not 
been shown that the veteran is entitled a rating in excess of 
20 percent under the old version of the rating schedule.

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  Measurements of the veteran's range of 
motion are listed above.  As noted above, at the July 2008 
examination, flexion was to 85 degrees, and the existence of 
ankylosis is not supported by the veteran's range of motion.  
At the October 2003 VA examination, flexion was to 90 degrees 
and ankylosis was not supported by the veteran's range of 
motion.  The current version of the rating schedule also 
allows a rating of 40 percent where there is intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Again, there have been no documentations of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Additionally, the 
current regulations allow for separate neurological 
evaluations, but for the reasons described above, the 
evidence does not support this.

For all of these reasons, a rating in excess of 20 percent is 
not warranted under either the former or the current version 
of the rating criteria.  In reaching this conclusion, the 
Board has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  The July 
2008 VA examiner found no additional limitation of motion due 
to pain, fatigue, weakness, or a lack of endurance on 
repetitive use.  The October 2003 VA examiner made no DeLuca 
findings.  As such, the Board finds that the 20 percent 
assigned adequately compensates the veteran for the level of 
impairment caused by his back disability.

B.	Bilateral Hearing Loss
The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2006).  
	
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86
Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2007).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  

In this case, while VA treatment records do note the 
veteran's difficulties with his hearing and hearing aids, the 
only evidence containing numerical descriptions sufficient 
for VA rating purposes is the VA examination report of July 
2008 and the VA examination report of October 2003.  
The July 2008 VA examination revealed the following puretone 
thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
45
65
70
85
66.25
LEFT
50
65
70
85
67.59

The speech recognition score for the right ear was 80 percent 
and the speech recognition score for the left ear was 76 
percent.  The mechanical application of the above results 
compels a numeric designation of IV in the right ear, and IV 
in the left ear.  Under Table VII (38 C.F.R. § 4.85), the 
designation of IV in each ear requires the assignment of a 10 
percent evaluation under Diagnostic Code 6100.  
	
The October 2003 VA examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
50
65
70
80
66.25
LEFT
50
70
75
75
68

The speech recognition score for the right ear was 92 percent 
and the speech recognition score for the left ear was 80 
percent.  The mechanical application of the above results 
compels a numeric designation of II in the right ear, and IV 
in the left ear.  Under Table VII (38 C.F.R. § 4.85), the 
designation of II in the better ear and IV in the poorer ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

As such, there is no basis for an evaluation in excess of 10 
percent.  The provisions of 38 C.F.R. § 4.86 for exceptional 
patterns of hearing impairment do not apply.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is also not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  The claim must be denied.
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2003 and November 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the November 2007 letter 
and a separate letter of March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claims be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the September 
2003, and November 2007 notice letters advise the veteran 
that to substantiate his claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  In 
addition, the Board calls attention to the veteran's 
statements to VA treatment providers about the general impact 
of his hearing loss on his daily life, as evidenced by 
adjustments to his hearing aids, and of the trouble his back 
disability causes him in lifting objects, sleeping, sitting, 
and moving generally.  These statements indicate an awareness 
on the part of the veteran that evidence of a worsening of 
his condition is supportive of his claim for a higher 
evaluation.  The Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first requirement of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
has received at least general notice and is aware that his 
disabilities are rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded. The record contains descriptions of the decreased 
motion the veteran experiences due to his back disability, 
and of his decreasing hearing.  The pertinent rating 
decisions include a discussion of the rating criteria 
utilized in the present case, and the statements of the case 
additionally set forth the rating criteria applicable to the 
veteran's claims.  As such, the Board finds the veteran is 
reasonably aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and the second notification requirement of Vazquez-Flores is 
satisfied.
        
As for the third element, both the March 2006 and November 
2007 letters contain discussion pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, both the March 2006 and November 
2007 letters inform the veteran that VA will help him in 
obtaining records relevant to his claim not held by a federal 
agency, including records from state or local governments, 
private doctors or hospitals, or current or former employers.  
As such, the fourth notification element of Vazquez-Flores is 
satisfied. 

VA also has a duty to assist the veteran in the development 
of the claim.  
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  
ORDER

An evaluation in excess of 20 percent for the veteran's 
lumbar strain with T12 anterior compression fracture is 
denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


